Exhibit 10.119



[GPS (Great Britain) Limited Letterhead]










STEPHEN SUNNUCKS
 
30 May 2012




Dear Stephen:


The Compensation and Management Development Committee of the Board of Directors
(“Board”) has approved your eligibility for additional post-termination
benefits, which are reflected in amendments as set out below to the Service
Agreement between GPS (Great Britain) Limited and you dated 10 June 2009.


Save for the provisions specifically set out below, all other terms and
conditions set out in the Service Agreement shall remain unchanged and continue
to apply and all defined terms used in this Letter shall have the same meaning
as set out in the Service Agreement.


For your convenience, I set out the definitions used in this Letter which are
the same as those in your Service Agreement:


GPS (Great Britain) Limited – the ‘Company’
You – the ‘Executive’


Paragraph 14 – amending to enhance your severance protection as recently
authorised by the Board for all ELT members.


Post-Termination Severance Period
14.1
If the Executive’s employment is terminated by the Company other than in
accordance with Clause 17.1, prior to 13 February 2015, the following shall
apply in addition to your statutory notice of six months, or pay in lieu of such
notice:

14.1.1    In consideration of a payment of an amount equivalent to one year’s
salary to be paid in 12 equal installments on the last date of each month, as
well as continued reimbursement for your costs at current levels to maintain
financial counselling services during this same 12 month period, and continued
coverage for health and welfare benefits for you and your eligible dependents,
if any, of an equivalent of the Company’s then current contribution to the cost
for up to 18 months, inclusive of any working notice period, from the date of
notice of termination, the Executive agrees that for a period of 12 months from
the termination of his employment (“the Post-Termination Severance Period”), he
will comply with Clauses 14.1.4 - 14.1.8.



--------------------------------------------------------------------------------



14.1.2
In consideration of a payment of an amount equivalent to a prorated annual bonus
as described in clause 7.4 for the fiscal year in which the termination occurs,
on the condition that Executive has worked at least 3 months of the fiscal year
in which Executive is terminated, based on actual financial results and 100%
standard for the individual component, such bonus being paid in the year
following termination at the time annual bonuses for the year of termination are
paid, but in no event, later than the 15th day of the third month following the
later of the end of the Company’s taxable year or the end of the calendar year
in which such termination occurs, the Executive agrees that for the
Post-Termination Severance Period, he will comply with Clauses 14.1.4, 14.1.7
and 14.1.8.

14.1.3
In consideration of the accelerated vesting (but not settlement) of restricted
stock units (“RSUs”) and performance shares that remain subject only to time
vesting conditions (excluding any performance shares that remain subject to
performance-based vesting conditions) scheduled to vest prior to April 1
following the fiscal year of termination, shares of such Company stock in
settlement of any vested RSUs and/or performance shares under this clause
delivered on the applicable regularly scheduled vesting dates subject to the
terms and conditions of the applicable award agreement, the Executive agrees
that for the Post-Termination Severance Period, he will comply with Clauses
14.1.4, 14.1.7 and 14.1.8.

14.1.4    All payments under Clause 14.1.1 are conditional upon the Executive
entering into a Compromise Agreement with the Company confirming his acceptance
of those payments in full and final settlement of all claims of any nature,
howsoever arising in all jurisdictions and whether under contract, tort, statute
or otherwise which the Executive has or may have against the Company or any
Group Company as at the termination of his employment.
14.1.5    The Executive shall not be entitled to any or any further payments
under Clause 14.1.1 if he is in actual or potential breach of this Agreement, or
if he accepts any other employment or professional relationship with another
company primarily engaged in the apparel design or apparel retail business or
any retailer with apparel sales in excess of US$500 million annually.
14.1.6    Any or any further payments under Clause 14.1.1 will be reduced by the
amount of any payments the Executive receives during the Post-Termination
Severance Period from any employment or professional relationship which is not
with the Company or any Group Company. At the Company’s absolute discretion it
may also seek to recover any over payment(s) in accordance with Clause 14.1.1.



--------------------------------------------------------------------------------



14.1.7    During the Post-Termination Severance Period the Executive agrees that
he will continue to provide the Company or any Group Company with any services
requested by the Company or any Group Company.
14.1.8 For the avoidance of doubt, it is agreed and declared by the parties that
this Clause 14 shall not apply if the Executive’s employment is terminated by
reason of resignation.




Yours sincerely,


/s/ Glenn Murphy
Glenn Murphy
CEO
for and on behalf of GPS (Great Britain) Limited




Agreed:
/s/ Stephen Sunnucks            Date: June 12, 2012
Stephen Sunnucks

